 

Exhibit 10.1

 

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants.
Principal Life Insurance Company disclaims all liability for the legal and tax
consequences which result from the elections made by the Employer in this
Adoption Agreement.

 

Principal Life Insurance Company, Raleigh, NC 27612

A member of the Principal Financial Group®

 

 

THE EXECUTIVE NONQUALIFIED "EXCESS" PLAN

 

ADOPTION AGREEMENT

 

THIS AGREEMENT is the adoption by KMG Chemicals, Inc. (the "Company") of the
Executive Nonqualified Excess Plan ("Plan").

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

 

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

 

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

 

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

 

ARTICLE I

 

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

 

ARTICLE II

 

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.6

Committee:  The duties of the Committee set forth in the Plan shall be satisfied
by:

 

XX

 

(a)

 

Company

 

 

 

 

 

—

 

(b)

 

The administrative committee appointed by the Board to serve at the pleasure of
the Board.

 

 

 

 

 

—

 

(c)

 

Board.

 

 

 

 

 

—

 

(d)

 

Other (specify): _____________________________.

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

2.8

Compensation:     The "Compensation" of a Participant shall mean all of a
Participant's:

 

XX

 

(a)

 

Base salary.

 

 

 

 

 

—

 

(b)

 

Service Bonus.

 

—

 

Service Bonus earned from 1/1 – 12/31, paid on or around first quarter of the
following Plan Year.

 

 

 

—

 

Service Bonus earned each calendar quarter, paid on or around the following
calendar quarter.

 

 

 

—

 

Service Bonus with no defined earnings period (e.g.: a “spot bonus”)

 

XX

 

(c)

 

Performance-Based Compensation earned in a period of 12 months or more.

 

XX

 

Long Term Incentive Compensation earned from 8/1 – 7/31, paid on/around October
31st after the end of the earnings period and whose elections must be made no
later than 1/31 of the Plan Year it is earned.  See Exhibit A for Operating
procedures.

 

 

 

XX

 

Short Term Incentive Compensation earned from 8/1 – 7/31, paid on/around October
31st after the end of the earnings period and whose elections must be made no
later than 1/31 of the Plan Year it is earned.

 

—

 

(d)

 

Commissions.

 

 

 

 

 

XX

 

(e)

 

Compensation received as an Independent Contractor reportable on Form 1099.

 

 

 

 

 

—

 

(f)

 

Other:                                           .

 

2.9

Crediting Date:  The Deferred Compensation Account of a Participant shall be
credited as follows:

 

Participant Deferral Credits at the time designated below:

 

XX

 

(a)

 

On any business day as specified by the Employer.

 

 

 

 

 

—

 

(b)

 

Each pay day as reported by the Employer.

 

 

 

 

 

—

 

(c)

 

The last business day of each payroll period during the Plan Year.

 

Employer Credits at the time designated below:

 

XX

 

(a)

 

On any business day as specified by the Employer.

 

 

 

 

 

 

 

2.13

Effective Date:     

 

XX

 

(a)

 

This is a newly-established Plan, and the Effective Date of the Plan is
September 13th, 2017.

 

 

 

 

 

—

 

(b)

 

This is an amendment of a plan named _____________ dated ___________________ and
governing all contributions to the plan through ________________.  The Effective
Date of this amended Plan is _____________.

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

2.20

Normal Retirement Age: The Normal Retirement Age of a Participant shall be:

 

XX

 

(a)

 

Age 65 .

 

 

 

 

 

—

 

(b)

 

The later of age ___ or the _______ anniversary of the participation
commencement date. The participation commencement date is the first day of the
first Plan Year in which the Participant commenced participation in the Plan.

 

 

 

 

 

—

 

(c)

 

Other: _____________________________________.

 

2.23

Participating Employer(s): As of the Effective Date, the following Participating
Employer(s) are parties to the Plan:

 

Name of Employer

 

EIN

KMG Chemicals, Inc.

 

75-2640529

 

2.26

Plan: The name of the Plan is                        

 

KMG Chemicals Deferred Compensation Plan

 

2.28

Plan Year: The Plan Year shall end each year on the last day of the month
of December.

Fiscal Year is 8/1 – 7/31

 

2.30

Seniority Date: The date on which a Participant has:

 

—

 

(a)

 

Attained age __.

 

 

 

 

 

—

 

(b)

 

Completed __ Years of Service from First Date of Service.

 

 

 

 

 

—

 

(c)

 

Attained age __ and completed __ Years of Service from First Date of Service.

 

 

 

 

 

XX

 

(d)

 

Not applicable - distribution elections for Separation from Service are not
based on Seniority Date

 

3

--------------------------------------------------------------------------------

 

4.1 

Participant Deferral Credits: Subject to the limitations in Section 4.1 of the
Plan, a Participant may elect to have his Compensation (as selected in Section
2.8 of this Adoption Agreement) deferred within the annual limits below by the
following percentage or amount as designated in writing to the Committee:

 

XX

 

(a)

 

Base salary:

 

minimum deferral: __________%

 

maximum deferral: ____90 ____%

 

—

 

(b)

 

Service Bonus:

 

minimum deferral: __________%

 

maximum deferral: __________%

 

XX

 

(c)

 

Performance-Based Compensation:

 

 

XX

 

Long Term Incentive Compensation

 

minimum deferral: __________%

 

maximum deferral: ____90 ____%

 

XX

 

Short Term Incentive Compensation

 

minimum deferral: __________%

 

maximum deferral: ____90 ____%

 

—

 

(d)

 

Commissions:

 

minimum deferral: __________%

 

maximum deferral : __________%

 

XX

 

(e)

 

Form 1099 Compensation:

 

minimum deferral: __________%

 

maximum deferral : ____100___%

 

—

 

(f)

 

Other: 

 

minimum deferral: ___ ____%

 

maximum deferral: ____ ____%

 

—

 

(g)

 

Participant deferrals not allowed.

 

4

--------------------------------------------------------------------------------

 

4.1.2.

Participant Deferral Credits and Employer Credits – Election
Period:  Participant elections regarding Participant Deferral Credits and
Employer Credits shall be subject to the following effective periods (one must
be selected):

 

XX

 

(a)

 

Evergreen election. An election made by the Participant shall continue in effect
for subsequent years until modified by the Participant as permitted in Section
4.1 and Section 4.2. (This option is not permitted if source year accounts are
elected in Section 5.1).

 

 

 

 

 

 

 

(b)

 

Non-Evergreen election.  Any election made by the Participant shall only remain
in effect for the current election period and will then expire. An election for
each subsequent year will be required as permitted in Sections 4.1 and 4.2.

 

4.2 

Employer Credits: Employer Credits will be made in the following manner:

 

XX

 

(a)

 

Employer Discretionary Credits: The Employer may make discretionary credits to
the Deferred Compensation Account of each Active Participant in an amount
determined as follows:

 

XX

 

(i)

 

An amount determined each Plan Year by the Employer.

 

 

 

 

 

—

 

(ii)

 

Other: _______________________________________.

 

—

 

(b)

 

Other Employer Credits : The Employer may make other credits to the Deferred
Compensation Account of each Active Participant in an amount determined as
follows:

 

—

 

(i)

 

An amount determined each Plan Year by the Employer.

 

 

 

 

 

—

 

(ii)

 

Other: _______________________________________.

 

 

 

 

 

 

—

 

(c)

 

Employer Credits not allowed.

 

 

5.1

Deferred Compensation Account:  The Participant is permitted to establish the
following accounts:

 

XX

 

(a)      Non-source year account(s).  Deferred Compensation Account(s) will not
be established on a source year basis:

 

—

 

(i)     A Participant may establish only one account to be distributed upon
Separation from Service.  One set of payment options for that account is allowed
as permitted in Section 7.1.  Additional In-Service or Education accounts may be
established as permitted in Section 5.4.

 

 

 

XX

 

(ii)     A Participant may establish multiple accounts to be distributed upon
Separation from Service. Each account may have one set of payment options as
permitted in Section 7.1  Additional In-Service or Education accounts may be
established as permitted in Section 5.4. If this multiple account option is
elected, the Participant will also be required to elect Separation from Service
payment options for each In­ Service or Education account established.

 

—

 

(b)     Source year account(s): Annual Deferred Compensation Account(s) will be
established each year in which Participant Deferral Cred its or Employer Credits
are credited to the Participant.  Only one account may be established each year
for distribution upon Separation from Service. One set of payment options for
that account is allowed as permitted in Section 7.1. Additional In­Service or
Education accounts may be established for each source year as permitted in
Section 5.4. If this option is selected, Evergreen elections as described in
Section 4.1.2 are not permitted.

5

--------------------------------------------------------------------------------

 

 

5.2

Disability of a Participant:

 

XX

 

(a)     A Participant's becoming Disabled shall be a Qualifying Distribution
Event and the Deferred Compensation Account shall be paid by the Employer as
provided in Section 7.1.

 

 

 

—

 

(b)     A Participant becoming Disabled shall not be a Qualifying Distribution
Event.

 

5.3

Death of a Participant: If the Participant dies while in Service, the Employer
shall pay a benefit to the Beneficiary in an amount equal to the vested balance
in the Deferred Compensation Account of the Participant determined as of the
date payments to the Beneficiary commence, plus:

 

—

 

(a)     An amount to be determined by the Committee..

 

 

 

XX

 

(b)     No additional benefits.

 

5.4 

In-Service or Education Distributions: In-Service and Education Accounts are
permitted under the Plan:

 

XX

 

(a)

 

In-Service Accounts are allowed with respect to:

XX

 

Participant Deferral Credits only.

—

 

Employer Credits only.

—

 

Participant Deferral and Employer Credits.

 

 

 

In-service distributions may be made in the following manner:

XX

 

Single lump sum payment.

XX

 

Annual installments over a term certain not to exceed 6 years.

 

 

 

Education Accounts are allowed with respect to:

—

 

Participant Deferral Credits only.

—

 

Employer Credits only.

—

 

Participant Deferral and Employer Credits.

 

 

 

Education Accounts distributions may be made in the following manner:

—

 

Single lump sum payment.

—

 

Annual installments over a term certain not to exceed __ years.

 

 

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

 

 

—

 

Forfeited

—

 

Distributed at Separation from Service if vested at that time

 

—

 

(b)

 

No In-Service or Education Distributions permitted.

 

5.5 

Change in Control Event:

 

—

 

(a)     Participants may elect upon initial enrollment to have accounts
distributed    upon a Change in Control Event.

 

 

 

XX

 

(b)     A Change in Control shall not be a Qualifying Distribution Event.

 

6

--------------------------------------------------------------------------------

 

5.6

Unforeseeable Emergency Event:

 

XX

 

(a)     Participants may apply to have accounts distributed upon an
Unforeseeable Emergency event.

 

 

 

—

 

(b)     An Unforeseeable Emergency shall not be a Qualifying Distribution Event

 

6. 

Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the Deferred Compensation Account upon the first to occur of the
following events:

 

XX

 

(a)     Normal Retirement Age.

 

 

 

XX

 

(b)     Death.

 

 

 

XX

 

(c)     Disability.

 

 

 

—

 

(d)     Change in Control Event

 

 

 

XX

 

(e)     Satisfaction of the vesting requirement as specified below:

 

 

 

 

 

XX    Employer Discretionary Credits:

 

XX     

Employer Discretionary Credits:

 

 

 

 

 

 

XX    (i)      Immediate 100% vesting.

 

 

 

 

 

 

—      (ii)    100% vesting after __ Years of Service.

 

 

 

 

 

 

—     (iii)   100% vesting at age __.

 

 

 

—     (iv)   Number of Years of Service

Vested

Percentage

 

 

 

 

 

           Less than

1

—%

 

 

2

—%

 

 

3

—%

 

 

4

—%

 

 

5

—%

 

 

6

—%

 

 

7

—%

 

 

8

—%

 

 

9

—%

 

 

10 or more

—%

 

 

 

7

--------------------------------------------------------------------------------

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

 

—      (1)      First Day of Service.

 

 

 

 

 

 

—      (2)      Effective Date of Plan Participation.

 

 

 

 

 

 

—      (3)     Each Crediting Date. Under this option (3), each Employer Credit
shall vest based on the Years of Service of a Participant from the Crediting
Date on which each Employer Discretionary Credit is made to his or her Deferred
Compensation Account.

 

 

—

Other Employer Credits:

 

 

 

—    (i)      Immediate 100% vesting.

 

 

 

—    (ii)    100% vesting after __ Years of Service.

 

 

 

—     (iii)   100% vesting at age __.

 

 

 

—      (iv)   Number of Years of Service

Vested

Percentage

 

 

 

 

 

           Less than

1

—%

 

 

1

—%

 

 

2

—%

 

 

3

—%

 

 

4

—%

 

 

5

—%

 

 

6

—%

 

 

7

—%

 

 

8

—%

 

 

9

—%

 

 

10 or more

—%

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

 

—      (1)      First Day of Service.

 

 

 

 

 

 

—      (2)      Effective Date of Plan Participation.

 

 

 

 

 

 

—      (3)     Each Crediting Date. Under this option (3), each Employer Credit
shall vest based on the Years of Service of a Participant from the Crediting
Date on which each Employer Discretionary Credit is made to his or her Deferred
Compensation Account.

 

8

--------------------------------------------------------------------------------

 

7.1 

Payment Options: Any benefit payable under the Plan upon a permitted Qualifying
Distribution Event may be made to the Participant or his Beneficiary (as
applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:

 

(a)

 

Separation from Service (Seniority Date is Not Applicable)

 

 

 

 

 

 

 

XX

 

(i)     A lump sum.

 

 

 

 

 

 

 

XX

 

(ii)    Annual installments over a term certain as elected by the Participant
not to exceed 10 years.

 

 

 

 

 

(b)

 

Separation from Service prior to Seniority Date (If Applicable)

 

 

 

 

 

 

 

—

 

(i)     A lump sum.

 

 

 

 

 

 

 

XX

 

(ii)    Not Applicable.

 

 

 

 

 

 

 

 

 

 

(c)

 

Separation from Service on or After Seniority Date (If Applicable)

 

 

 

 

 

 

 

—

 

(i)     A lump sum.

 

 

 

 

 

 

 

—

 

(ii)    Annual installments over a term certain as elected by the Participant
not to exceed __ years.

 

 

 

 

 

 

 

XX

 

(iii)   Not Applicable.

 

 

 

 

 

(d)

 

Separation from Service Upon a Change in Control Event

 

 

 

 

 

 

 

XX

 

(i)     A lump sum.

 

 

 

 

 

 

 

XX

 

(ii)    Annual installments over a term certain as elected by the Participant
not to exceed 10 years.

 

 

 

 

 

(e)

 

Death

 

 

 

 

 

 

 

XX

 

(i)     A lump sum.

 

 

 

 

 

 

 

—

 

(ii)    Annual installments over a term certain as elected by the Participant
not to exceed __ years.

 

 

 

 

 

(f)

 

Disability

 

 

 

 

 

 

 

XX

 

(i)     A lump sum.

 

 

 

 

 

 

 

XX

 

(ii)    Annual installments over a term certain as elected by the Participant
not to exceed 10 years.

 

 

 

 

 

 

 

—

 

(iii)   Not Applicable.

 

 

 

 

 

 

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

 

 

 

 

 

 

—

 

Forfeited

 

 

 

 

 

 

 

—

 

Distributed at Separation from Service if vested at that time

 

 

 

 

 

9

--------------------------------------------------------------------------------

 

(g)

 

Change in Control Event

 

 

 

 

 

 

 

—

 

(i)     A lump sum.

 

 

 

 

 

 

 

XX

 

(ii)    Not Applicable.

 

 

 

 

 

 

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

 

 

 

 

 

 

—

 

Forfeited

 

 

 

 

 

 

 

—

 

Distributed at Separation from Service if vested at that time.

 

7.4

De Minimis Amounts.

 

—

 

(a)     Notwithstanding any payment election made by the Participant, the vested
balance in all Deferred Compensation Account(s) of the Participant will be
distributed in a single lump sum payment at the time designated under the Plan
if at the time of a permitted Qualifying Distribution Event that is either a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable) the vested balance does not exceed $_____.  In addition,
the Employer may distribute a Participant's vested balance in all Deferred
Compensation Account(s) of the Participant at any time if the balance does not
exceed the limit in Section 402(g)(1)(B) of the Code and results in the
termination of the Participant's entire interest in the Plan

 

 

 

XX

 

(b)     There shall be no pre-determined de minimis amount under the Plan;
however, the Employer may distribute a Participant's vested balance at any time
if the balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan.

 

10.1

Contractual Liability: Liability for payments under the Plan shall be the
responsibility of the:

 

XX

 

(a)     Company.

 

 

 

—

 

(b)     Employer or Participating Employer who employed the Participant when
amounts were deferred.

 

14.

Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption Agreement or the Plan to the contrary, Section __________ of the Plan
shall be amended to read as provided in attached Exhibit ____________.

 

XX

 

There are no amendments to the Plan.

 

17.8 

Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of Texas, except to the extent that such laws
are superseded by ERISA and the applicable provisions of the Code.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

KMG Chemicals, Inc.

Name of Employer

 

 

 

By:

 

/s/ Christopher T. Fraser

Authorized Person        

Date: 9/19/2017

 

10